810 F.2d 194
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William B. CRAWLEY, Appellant,v.B. Norris VASSAR, Frank E. Saunders, Morris L. Ridley, LewisW. Hurst, George M. Hampton, Appellees.
No. 85-7071.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1986.Decided Jan. 14, 1987.

Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
William B. Crawley, appellant pro se.
Michael A. Likavec, Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses no meritorious ground on appeal of its order dismissing for want of exhaustion appellant's challenge to the denial of parole.   Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.   Crawley v. Vassar, C/A No. 85-549-N (E.D.Va., Nov. 1, 1985).


2
DISMISSED.